The Honorable Jerry Bookout State Senator Post Office Box 415 Jonesboro, Arkansas 72401
Dear Senator Bookout:
This is in response to your request for an opinion on whether the Craighead County Quorum Court must distribute the insurance premium tax monies as directed by the Craighead County Intergovernmental Cooperation Council.
It is my opinion that the answer to your question is "yes."
Your question involves the local "intergovernmental cooperation councils" which are created at A.C.A. § 14-27-102. See also
Acts 1993, nos. 232 and 776. Each local council is composed of the county judge, county clerk and the mayors of each city and incorporated town in the county. As your request indicates, these county councils are invested with some authority over the distribution of "insurance premium tax monies." See A.C.A. §26-57-614 (Adv. Code Serv. 1992-93), and 14-284-403 (Adv. Code Serv. 1992-93). Specifically, these tax monies are collected at the state level and distributed to the counties according to the percentages found in A.C.A. § 14-284-403. This statute then provides that:
  The money shall be apportioned by each quorum court to the districts and municipalities within the county based upon population unless the County Intergovernmental Cooperation Council notifies the quorum court of the fire protection needs of the districts and municipalities, in which case the moneys shall be apportioned by the quorum court based on those needs. [Emphasis added.]
In my opinion the language above is mandatory. The statute provides that if the council notifies the quorum court of the fire protection needs of the districts and municipalities, the moneys "shall" be apportioned based on those needs. The word "shall" when used in a statute means that the legislature intended mandatory compliance with the statute unless such an interpretation would lead to an absurdity. Lloyd v. Knight,288 Ark. 447, 706 S.W.2d 393 (1989). Additionally, this office has previously opined that this statute requires the quorum court to apportion the tax monies based upon the needs established by the council, and the council's power in this regard does not usurp any inherent power of the quorum court. Op. Att'y Gen. 92-341
(copy enclosed).
It is therefore my opinion that the answer to your question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh
Enclosure